

116 HR 3804 IH: Athletics Fair Pay Act of 2019
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3804IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Ms. Frankel (for herself, Ms. Haaland, and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 2205 of title 36, United States Code, to ensure pay equity for amateur athletes,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Athletics Fair Pay Act of 2019. 2.Pay equity for amateur athletes (a)Equitable compensationSection 220524(6) of title 36, United States Code, is amended by inserting , wages and other compensation, after support.
			(b)Reports on pay equity
 (1)In generalSubchapter II of chapter 2205 of such title is amended by adding at the end the following:  220530A.Reports on pay equity (a)In generalEach national governing body shall submit to Congress a report on the compensation of amateur athletes in the sport governed by the national governing body for—
 (1)each of the two consecutive calendar years ending immediately before the date of the enactment of this section; and
 (2)each calendar year beginning after the date of the enactment of this section. (b)Matters To be includedEach report required by subsection (a) shall include, with respect to the applicable sport, for the calendar year covered by the report—
 (1)the median compensation for amateur athletes, disaggregated by race and gender; and (2)the minimum and maximum compensation paid to amateur athletes, disaggregated by race and gender..
 (2)Conforming amendmentThe table of sections for chapter 2205 of title 36, United States Code, is amended by adding at the end the following:
					
						
							Sec. 220530A. Reports on pay equity..
 (c)Retroactive effective dateThe amendment made by subsection (a) shall take effect on the date that is 2 years before the date of the enactment of this Act.
 (d)SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act and the amendments made by this Act, and the application of the provision or amendment to any other person or circumstance, shall not be affected.
			